DETAILED ACTION
Response to Amendments and Remarks
Previous rejection of claim 7 under 35 USC 112(b) has been withdrawn due to amendments made by the Applicant. Rejection of claims 2 and 8 under 35 USC 112(b) is now moot since those claims have been canceled by the Applicant.
Applicant has amended claim 1 to further define tightening direction of the nut as the rotational direction of the nut about an axis of the bolt. This amendment has overcome claim rejections under 35 USC 103 shown in paragraphs 7, 8, 9 (pages 4-9) of the office action mailed on June 8, 2021. 
On pages 5-6 of the Applicant's remarks filed on August 27, 2021, Applicant lists the claim rejections made in the previous office action mailed on June 8, 2021.  
Applicant's remarks do not discuss the rejection of claim 1 shown in paragraph 10 (page 10) of the office action mailed on June 8, 2021.  
Applicant's remarks and claim amendments focus on further defining the tightening direction of the nut in order to overcome Examiner’s interpretation shown in Figure “A” of the previous office action.  However, Examiner notes that Figure “A” of the previous office action was not used to reject claims 1 or 10 in paragraph 10 (pages 10 and 14) of the previous office action.  As noted on page 11 of the office action mailed on June 8, 2021, the inclined surfaces (28 of Figure 2 of McKinlay) are formed to have a gradually decreasing height in a tightening direction of the nut.  
The inclined surfaces (28 of Figure 2 of McKinlay) have a gradually decreasing height in a tightening direction of the nut, wherein the tightening direction of the nut is a rotational direction of the nut about an axis of the bolt.  

Claim 7 has been amended to now depend on claim 1 in lieu of claim 6.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.	
Claims 1, 3-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US Patent 6758646B1) in view of McKinlay (US Patent 5626449A) and Kury (EP-3106682-A1).
Regarding claim 1,
Ishida discloses:
As shown in Figure 6, a fastening structure for fixing an object to a to-be-fixed member 13 by inserting a threaded rod of a bolt 1 for fixing the object through a fixing hole 13a of the to-be-fixed member 13 in a manner such that an end portion of the threaded rod protrudes from the fixing hole 13a, and screwing a machine screw 6b with a proper torque into a nut 6 which is provided on the end portion via a washer 15.
Ishida does not disclose, but McKinlay teaches:
Figures 1-2 shows washer 16 and nut 14 with inclined camming faces (26 and 28) that interact with each other to prevent loosening while in-service.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening structure shown in Ishida to add the inclined camming faces similar to the ones taught by McKinlay to provide an added means of locking the fastening structure in applications where this added protection is desired due to the criticality of the mechanical joint.  
Upon modification of the washer to have inclined camming surfaces taught by McKinlay, the end of the machine screw 6b will protrude to contact the inclined camming surface of the washer.

Ishida (as modified by McKinlay above):
wherein the washer has an inclined surface (camming surface 28 shown in Figure 2 of McKinlay) formed on a first side thereof which faces the nut, and has a flat surface (30 of McKinlay) formed on a second side thereof which is opposite to the first side.
the inclined surface (28 of McKinlay) is formed so as to have a gradually decreasing height in a tightening direction of the nut, wherein the tightening direction of the nut is a rotational direction of the nut about an axis of the bolt.

Ishida does not disclose, but McKinlay teaches:
second side (bottom side) of the washer has ribs 52 as shown in Figure 4 which are used to enhance the grip of the bottom side of the washer to the to-be-fixed member (see col 5, line 10).
Therefore, the inclined surface 28 has a smaller coefficient of friction than the second side 30 of the washer which contains ribs 52.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second side of the washer shown in Ishida to have ribs 52 similar to the ones taught by McKinlay in order to enhance the grip of the bottom side of the washer to the to-be-fixed member, thereby preventing undesirable rotation of the washer and enhance configuration between the washer and the workpiece.
 
Ishida (as modified by McKinlay) does not disclose, but Kury teaches:
Figure 6 shows a machine screw 18 which is screwed into the nut 1 in a direction such that an axis thereof is orthogonal to the inclined surface of the washer 14.
Kury discloses that by installing the machine screws at an angle the everting deformation of the nut can eliminated.  
“This object is achieved according to the invention in that the angle α between against the axis of a cylindrical opening a perpendicular to the axis of the central cylindrical opening intersecting this axis is less than 90 degrees.  The invention is based on the idea that the everting deformation is ultimately generated by the fact that the axial force of the pressure screws has a radial component, since the effective force within the nut body in the line between the point of application (tip of the pressure screw) and the effective pressure point (close to of the upper inner edge of the central thread) acts. This line is not parallel to the axis of the clamping nut. By inclining the pressure screws by an angle α, a radial component of the axial force can be freely selected within wide limits, at least independently of the height-to-side ratio of the nut body. If a larger radial component is required, a clamping nut with more inclined pressure screw threads can be selected. This increases the radial component without the pressure screws having to be tightened more, increasing the axial force.” (0006-0007 of the English machine translation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine screw shown in Ishida (as modified by McKinlay) to have machine screw that is installed at an angle such that its axis is orthogonal to the inclined surfaces of the washer similar to the one taught by Kury in order to eliminate the everting deformation of the nut.  

Regarding claim 3,
Ishida (as modified) discloses:
As shown in Figure 6 of Ishida, the fastening structure according to claim 1 wherein the machine screw 6b has a flat surface at the end thereof and makes face-contact with the inclined surface of the washer.

Regarding claim 4,
Ishida (as modified) discloses:
The fastening structure according to claim 3 wherein the machine screw is screwed so as to be tilted against the axis of the nut by an angle corresponding to an inclination angle of the inclined surface.  As taught by Kury in paragraph 

Regarding claim 5,
Ishida (as modified) discloses:
The fastening structure according to claim 1 wherein the inclined surface is formed at two or more places in a circumferential direction around a center hole of the washer. 
Inclined surface 28 shown in McKinlay is formed at two or more places in a circumferential direction.


Claim 10 differs from claim 1 in that claim 10 recites using a bolt and a washer in lieu of using a nut and washer as in claim 1.  The machine screw is screwed into the head of the bolt in lieu of screwing into the nut.  

Ishida discloses: 
As shown in Figure 5a, fastening structure for fixing an object to a to-be-fixed member 2 by inserting a threaded rod of a bolt 1 for fixing the object into a fixing hole 2a of the to-be-fixed member 2 via a washer 15, whereinApplication No.: 16/488,308Docket No.: P190672US00 

Ishida does not disclose, but McKinlay teaches:
Figures 1-2 shows washer 16 and fastener (nut 14) with inclined camming faces (26 and 28) that interact with each other to prevent loosening while in-service.
Examiner notes that washer 16 shown in Figure 2 of McKinlay has the inclined surface 28 facing towards the fastener (nut 14).  Therefore, when using teachings of McKinlay to modify the device shown in Figure 5a of Ishida, the device in Ishida will be similarly modified – i.e. inclined surface of the washer will face towards the head of the bolt in order to prevent loosening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening structure shown in Ishida to add the inclined camming faces similar to the ones taught by McKinlay to provide an added means of locking the fastening structure in applications 
Upon modification of the washer to have inclined camming surfaces taught by McKinlay, the end of the machine screw will contact the inclined camming surface of the washer.	

Ishida (as modified by McKinlay above):
the washer 16 has an inclined surface (camming surface 28 shown in Figure 2 of McKinlay) formed on a first side thereof which faces a head of the bolt 1.
a flat surface (30 of McKinlay) formed on a second side thereof which is opposite to the first side. 
the inclined surface (28 of McKinlay) is formed so as to have a gradually decreasing height in a tightening direction of the bolt. 

Ishida discloses: 
As shown in Figure 5a, a machine screw 1a2 is screwed into the head 1a of the bolt 1.

Ishida (as modified by McKinlay) does not disclose, but Kury teaches:
Figure 6 shows a machine screw 18 which is screwed into the nut 1 in a direction such that an axis thereof is orthogonal to the inclined surface of the washer 14.
Kury discloses that by installing the machine screws at an angle the everting deformation of the nut can eliminated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine screw shown in Ishida (as modified by McKinlay) to have machine screw that is installed at an angle such that its axis is orthogonal to the inclined surface of the washer similar to the one taught by Kury in order to eliminate the everting deformation of the nut.
Ishida (as modified by Kury above) has a machine screw screwed into the head of the bolt in a direction such that an axis thereof is orthogonal to the inclined surface, and the machine screw has an end which comes in contact with the inclined surface. 

Ishida does not disclose, but McKinlay teaches:
second side (bottom side) of the washer has ribs 52 as shown in Figure 4 which are used to enhance the grip of the bottom side of the washer to the to-be-fixed member (see col 5, line 10).
Therefore, the inclined surface 28 has a smaller coefficient of friction than the second side 30 of the washer which contains ribs 52.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second side of the washer shown in Ishida to have ribs 52 similar to the ones taught by McKinlay in order to enhance the grip of the bottom side of the washer to the to-be-fixed member, thereby preventing undesirable rotation of the washer and enhance configuration between the washer and the workpiece.



Ishida (as modified in the rejection of claim 10) discloses: 
The fastening structure according to claim 10 wherein the tightening direction of the bolt 1 is a rotational direction of the bolt 1 about an axis of the bolt 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of McKinlay and Kury further in view of Chang (US PGPUB 2004/0047706A1).

Regarding claim 7,
Ishida (as modified) does not disclose, but Chang teaches:
Chang teaches a washer 4, shown in Figure 6a, where the second side (side facing the workpiece), has surfaces 441 and 442.  Surface 442 slopes in the tightening rotational direction of the washer/nut assembly while the upright surface 441 is formed in the loosening direction of the washer/nut assembly.  
Chang teaches that if the nut is rotated in the loosening direction, the upright surface 441 will engage with the workpiece and resist loosening.  See paragraph 0022.  
This leads to a second side of the washer having a first resistance (from sloping surface 442) in the tightening direction and a second resistance (from upright surface 441) in a loosening direction, the first resistance being smaller than the second resistance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening structure shown in .    
Conclusion 
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/AMIT SINGH DHILLON/Examiner, Art Unit 3677